NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose either singularly or in combination the invention as claimed, including the processor implemented method, system and non-transitory computer-readable medium for estimation of remaining useful life in lithium based batteries as claimed in claims 1, 10, and 15.  Prior art such as Murnane, Martin, “A Closer Look at State of Charge (SOC) and State of Health) Estimation Techniques for Batteries” (cited by Applicant on the Information Disclosure Statement May 7, 2020) which discloses techniques for estimating SOC and SOH for batteries including using constant current (CC) and constant voltage (CV), Kalman filtering techniques, and algorithms for determining SOC and SOH, and Guham, Arijit et al., “Remaining Useful Life Estimation of Lithium-Ion Batteries based on the Internal Resistance Growth Model”, which discloses remaining useful life estimation using internal resistance growth modeling which uses incremental capacity and differential voltage analysis models,
do not provide steps such as the series of sequential steps recited in the claims which result in an evaluation for remaining useful life for batteries such as those of claims 1, 10, and 15 including:

iteratively revising the battery parameters based on a SOC-SOH coupled estimation technique, wherein the battery parameters are iteratively revised for each cycle based on iteratively coupling the estimated basic SOC and the estimated basic SOH (508); 
estimating a revised SOC and a revised SOH from the basic SOC and the basic SOH respectively using a correlation technique and a filtering technique based on a dynamic data received from a plurality of battery management system (BMS) sensors (510); 
iteratively revising the battery parameters based on the SOC- SOH coupled estimation technique, wherein the battery parameters are iteratively revised for each cycle based on iteratively coupling the estimated revised SOC and the estimated revised SOH (512); and 
estimating a remaining useful life (RUL) for the lithium based batteries using the revised SOC and the revised SOH (514)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.